Case 1:19-sw-06256-STV Document 5 Filed 01/21/20 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No. 19-sw-06256-STV                                      Filed Under Restriction

IN THE MATTER OF THE SEARCH OF
Precise Location Information and Data/GPS
Information on a Cellular Telephone Assigned
Call Number (970) 539-7403


                            MOTION TO UNRESTRICT CASE


      The United States of America respectfully moves this Court to unrestrict this case

so that the government can disclose documents to defense counsel in United States v.

Flores, No. 19-cr-00522-WJM-1. This case was restricted at Level 3 until further order

of the Court in order to protect an ongoing investigation. That investigation has

concluded and all defendants have been arrested. As a consequence, the case no

longer needs to be restricted. Unrestricting the case, moreover, will allow the

government to satisfy its discovery obligations as to the relevant defendants by

disclosing certain documents in this case.

Dated: January 21, 2020                          Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                                 By: s/ Rajiv Mohan
                                                 Rajiv Mohan
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney’s Office
                                                 1801 California Street, Suite 1600
                                                 Denver, CO 80202
                                                 Telephone: 303-454-0200
                                                 Fax: 303-454-0406
                                                 E-mail: Rajiv.Mohan@usdoj.gov

                                             1
